NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         FEB 02 2016

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS




ISAIAH NOEL WILLIAMS,                             No. 13-17284

              Plaintiff - Appellant,              D.C. No. 4:07-cv-04464-CW

 v.
                                                  MEMORANDUM*
DEBRA WILLIAMS,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Northern District of California
                  Claudia Wilken, Senior District Judge, Presiding

                      Argued and Submitted December 8, 2015
                             San Francisco, California

Before: O’SCANNLAIN, SILVERMAN, and BEA, Circuit Judges.

      Appellant Isaiah Williams argues that the district court erred in granting

summary judgment in favor of the defendant on his due process claim, and that the

district court abused its discretion by admitting evidence during trial regarding his

alleged membership in a prison gang and one of his tattoos. We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Appellant Williams is an inmate in state prison. He alleges a due process

violation based on Wolff v. McDonnell, 418 U.S. 539 (1974). Wolff accorded

prisoners certain limited due process rights in prison disciplinary proceedings “to

insure that [a] state-created right is not arbitrarily abrogated.” Id. at 557. The Court

applied the “minimum requirements of procedural due process” because “the

determination of whether [prisoner misconduct] has occurred becomes critical”

when a state deducts good time credits as punishment. Id. at 558. Unlike Wolff, the

sole plaintiff in this case admitted commission of misconduct by starting a prison

fight. This fight was the subject of the challenged disciplinary hearing. Appellant

does not claim that his rights have been “arbitrarily abrogated” or explain how he

was prejudiced by not attending the hearing. Thus, we decline to remand his case

to the district court for a trial on his due process claim.

      Appellant also argues that the trial court erred when it admitted into

evidence the name of a white supremacist prison gang to which he allegedly

belongs, and when it admitted into evidence testimony regarding one of his tattoos.

      If a district court abuses its discretion by admitting evidence improperly, this

court must determine whether or not the error was harmless. United States v.

Ramirez-Robles, 386 F.3d 1234, 1244 (9th Cir. 2004). An error is harmless if it is

“more probable than not that the erroneous admission of the evidence did not affect


                                            2
the jury’s verdict.” Id. (quoting United States v. Vizcarra-Martinez, 66 F.3d 1006,

1017 (9th Cir. 1995)). This court will not reverse a jury verdict absent a showing of

prejudice. Monotype Corp. PLC v. Int’l Typeface Corp., 43 F.3d 443, 448 (9th Cir.

1994) (citing Larez v. City of Los Angeles, 946 F.2d 630, 638 (9th Cir. 1991)).

       The district court did not abuse its discretion in admitting testimony about

the gang name and the tattoo. But even assuming that these rulings were erroneous,

it is more probable than not that the same jury verdict would have obtained. Absent

the challenged evidence, the jury still would have heard that Plaintiff was validated

as a member of a prison gang, and that he picked a fight with a rival gang member.

To the extent that the jury was swayed by reference to the name of the gang and

Plaintiff’s tattoo, it would likely still be swayed in the same manner by the

evidence that Plaintiff belonged to an apparently violent prison gang. Thus,

Plaintiff is not entitled to a new trial.

       AFFIRMED.




                                            3